Benjamin, J. (concurring).
I fully agree with my brethren in the result reached in this case, even though my views are contrary to those of the court, as set forth in Independence Discount Corp. v Bressner (47 AD2d 756). Had I been in that case, I would have voted to the contrary.
Gulotta, P. J., Latham and Christ, JJ., concur with Martuscello, J.; Benjamin, J., concurs, with a separate memorandum.
On this appeal from an order of the Supreme Court, Westchester County, dated March 15, 1974, this court rendered a decision and order, both dated May 7, 1975. Now, on this court’s own motion said decision and order are recalled and vacated and the following decision is rendered.
Order of March 15, 1974 modified so as to provide that the defendants’ motion to vacate the order of attachment is granted as to defendants Mildred Swartz and Marion Swartz and, except as so granted, is otherwise denied. As so modified, order affirmed, without costs.